TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
AT COOKEVILLE

MICHAEL SLEZAK,
Employee,

Docket No 2020-04-0091

V.
RYDER INTEG. LOGISTICS, INC.

)
)
) State File No. 20396-2020
)
Self-Insured Employer, )

Judge Robert Durham

 

EXPEDITED HEARING ORDER DENYING BENEFITS

 

This case came before the Court on January 25, 2021, for an Expedited Hearing.
Mr. Slezak seeks an order that Ryder authorize medical treatment with a physician he
chose and temporary disability benefits for thoracic back pain he alleges is due to an
injury caused by a co-worker’s misbehavior. The Court holds that Mr. Slezak is not
likely to prevail at trial in proving entitlement to the requested relief.

History of Claim

On November 7, 2019, a co-worker playfully ran into Mr. Slezak, striking him in
the mid-back.’ The blow pushed Mr. Slezak several steps forward, but it did not knock
him down. After a few days, Mr. Slezak reported mid-back pain to his supervisor. He
then talked with Tom Beardsley, Ryder’s Safety Manager, whom he said directed him to
American Family Care (AFC) for treatment.’

Mr. Slezak treated with Nurse Practitioner Daniel Fox at AFC. He complained of
worsening mid-back pain that interfered with his sleep. On exam, Mr. Fox noted
parascapular tenderness and spasm. He diagnosed back pain, prescribed medication, and
placed restrictions, which Ryder accommodated. A week later, Mr. Slezak returned still

 

‘For the Expedited Hearing, Ryder stipulated that an incident occurred on November 7. The parties also
stipulated to a $681.51 compensation rate. Willful misconduct was not a defense.

* Mr. Slezak claimed that after he returned, Mr. Beardsley offered a Choice of Physician form. He
admitted he agreed to AFC. Mr. Beardsley testified he didn’t recall the sequence of events regarding the
panel. Ryder submitted an unsigned Choice of Physician form into evidence.
complaining of back pain but wanting to attempt full duty. Mr. Fox released him without
restrictions on a trial basis for a week.

One week later, Mr. Slezak returned to AFC and saw Dr. Chris Kromer, a general
practitioner. Dr. Kromer noted that Mr. Slezak said his pain was minimal and the exam
was normal. He released Mr. Slezak from care to return to full duty. Mr. Slezak disputed
these findings, testifying that his pain had worsened.

Mr. Slezak said he attempted full duty, but his pain increased significantly. He
told his manager, and they made another appointment with Dr. Kromer for February 10,
2020. Dr. Kromer noted complaints of intermittent thoracic pain without radiation that
worsened with work activity. He did not observe any objective abnormalities, and
thoracic x-rays were normal. He again released Mr. Slezak from care to return to full

duty.

Despite this release, Mr. Slezak told Mr. Beardsley that he did not feel he was able
to work at full duty due to his back pain. Mr. Beardsley replied that he would be
terminated if he did not return to work. Mr. Slezak refused, and Ryder fired him on
February 17.

Ryder later allowed Mr. Slezak to return to Dr. Kromer in April. Mr. Slezak
complained of almost continuous intrascapular back pain, but Dr. Kromer did not observe
any abnormalities. He diagnosed “unspecified” back pain and once more released him
from care to return to full duty. He recommended Mr. Slezak follow-up with his primary
care physician.

Instead, he saw an orthopedist, Dr. Ethan Kellum, in May. He told Dr. Kellum
that he suffered from thoracic pain that had worsened since the work injury. Dr. Kellum
noted full thoracic range of motion, although Mr. Slezak felt pain with palpation or when
turning to the left. A thoracic MRI also revealed a mild disc protrusion at T4-5 with
minimal cord compression on the left. Dr. Kellum diagnosed thoracic back pain and
prescribed steroids and physical therapy.

Dr. Kellum then wrote a letter stating that, based on Mr. Slezak’s history of being
struck in the mid-back, he felt that “his pain was caused by an [sic] exacerbated” by the
work injury.

Mr. Slezak returned in August, and his pain had improved by 90%. On exam, Dr.
Kellum noted mild tenderness with palpation and full range of motion with mild pain. He
diagnosed “thoracolumbar pain—mostly resolved.” Mr. Slezak reported doing “fairly
well” in November, although he suffered an exacerbation in physical therapy. Dr.
Kellum again diagnosed thoracolumbar pain and continued conservative treatment.
In December, Dr. Kromer responded to a “check-the-box” letter from Ryder, to
which it attached the May MRI report. Dr. Kromer checked “no” when asked if he noted
any objective findings that were primarily caused or attributable to Mr. Slezak’s work
injury and if he believed that his April 2020 symptoms were primarily caused by the
work incident. He also agreed that he did not intend to “refer” Mr. Slezak through
workers’ compensation when he suggested that he follow up with his primary care
physician, since he did not believe the clatmed work injury warranted additional
treatment.

Finally, Mr. Slezak testified that he did not work due to the work injury from
February 10 until November 7, 2020, when he took another job. However, he admitted
that no doctor has taken him off work or placed restrictions since Dr. Kromer’s February
10 release. Mr. Slezak admitted his pain was improved but maintained he required
continued care with Dr. Kellum.

Findings of Fact and Conclusions of Law

Mr. Slezak must present evidence from which this Court can determine that he is
likely to prove at trial that he is entitled to medical and temporary disability benefits. See
McCord vy. Advantage Human Resourcing, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at
*9 (Mar. 27, 2015). The parties stipulated that a co-worker struck him in the back. The
dispute is whether this incident caused his complaints following Dr. Kromer’s release.

To prove causation, Mr. Slezak must show to a reasonable degree of medical
certainty that his work injury contributed more than fifty percent in causing his continued
mid-back pain, considering all causes. “Reasonable degree of medical certainty” means
“it is more likely than not considering all causes, as opposed to speculation or
uncertainty.” See Tenn. Code Ann. § 50-6-102(14) (2020). Given that the standard
requires “medical certainty,” causation must be shown through an expert medical
opinion. /d.

When confronted with conflicting opinions, the Court has discretion to determine
which opinion to accept. Bass v. The Home Depot U.S.A, Inc., 2017 TN Wrk. Comp.
App. Bd. LEXIS 36, at *9 (May 26, 2017). When doing so, the Court may consider,
among other things, “the qualifications of the experts, the circumstances of their
examination, the information available to them, and the evaluation of the importance of
that information by other experts.” Jd.

Here, both Dr. Kromer and Dr. Kellum treated Mr. Slezak several times, and both
reviewed the MRI report. Unlike Dr. Kellum, Dr. Kromer is not an orthopedist, but his

causation opinion is presumed correct since he was the authorized physician. Tenn. Code
Ann. § 50-6-102(14)(E).
The Court finds the language the doctors used in giving their opinions to be the
critical difference. Dr. Kromer’s opinions, as framed by the “check-the-box” letter, track
the statutory causation language. Dr. Kellum’s opinion does not specifically state
whether he believes the work incident was the primary cause of Mr. Slezak’s complaints,
considering all causes. Dr. Kellum did not have to necessarily use specific statutory
language for the Court to find causation. See Thysavathdy v. Bridgestone Ams. Tire
Operations, No. M2017-01575-SC-R3-WC, 2018 TN LEXIS 313, at *26 (Tenn.
Workers’ Comp. Panel June 8, 2018). However, if he had used that language, the Court
would have given his opinion more weight. The Court holds Dr. Kellum’s opinion is not
enough to overcome the presumption afforded Dr. Kromer’s.*

IT IS, THEREFORE, ORDERED THAT:
1. Mr. Slezak’s request for additional workers’ compensation benefits is denied.
2. This case is set for a Scheduling Hearing on Thursday, March 23, 2021, at
10:30 a.m. Central Time. The parties must call 615-253-0010 to participate.

Failure to appear might result in a determination of the issues without the
party’s participation.

ENTERED on February 3, 2021.

Kb A Wl

ROBERT DURHAM, JUDGE
Court of Workers’ Compensation Claims

 

APPENDIX

Technical Record:
1. Petition for Benefit Determination
Dispute Resolution Statement
Dispute Certification Notice
Show Cause Order
Request for Expedited Hearing
Ryder’s Response to Request for Expedited Hearing
Motion to Present Witness Testimony by Telephone

NAUR WN

 

* Even if Mr. Slezak had prevailed on causation, he did not have any medical proof of a disability from
working after Dr. Kromer’s release. Thus, he still would not have been entitled to temporary disability
benefits.
 

Exhibits:

9.

12. Dr. Kellum’s Records

SNAYA WNP

First Report of Injury

Employee Choice of Physician Form (unsigned)
Notice of Denial and Amended Notice of Denial

Mr. Slezak’s Affidavit

American Family Care Records

Job Description

Statement of Incident Form

Employment Record

Fitness for Employment Examination
10. Additional American Family Care Records
11. MRI Report

13. Termination Letter
14. Medical Bills (for identification only)
15. Ryder’s Submission of Evidence

CERTIFICATE OF SERVICE

I certify that a copy of the Order was sent as indicated on February 3, 2021.

 

 

 

Name Certified | Via Email Address
Mail Email
Michael Slezak | X X 422 Winningham Cemetery Road
Jamestown, TN 38556
MikeSlezak2111@yahoo.com
Stephen Morton Xx stephen@mgclaw.com

 

 

 

amber.dennis@meclaw.com

 

f th
a NAL At Lin
Una Mu

PENNY SHUM, Court Clerk
WC .CourtClerk@tn.gov

 
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
Clerk of the Court of Workers’ Compensation Claims within seven business days of the
date the expedited hearing order was filed. When filing the Notice of Appeal, you must
serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
conceming factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within ten
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 

NOTICE OF APPEAL

Tennessee Bureau of Workers’ Compensation
www.tn.gov/workforce/injuries-at-work/
wce.courtclerk@tn.gov | 1-800-332-2667

Docket No.:

State File No.:

Date of injury:

 

Employee

 

Employer

Notice is given that

 

[List name(s) of all appealing party(ies). Use separate sheet if necessary.]

appeals the following order(s) of the Tennessee Court of Workers’ Compensation Claims to the
Workers’ Compensation Appeals Board (check one or more applicable boxes and include the date file-
stamped on the first page of the order(s) being appealed):

0 Expedited Hearing Order filed on O Motion Order filed on

0 Compensation Order filed on C1 Other Order filed on

issued by Judge

 

Statement of the Issues on Appeal
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

 

Parties
Appellant(s) (Requesting Party): fo Employer] ‘Employee
Address: Phone:

Email:
Attorney’s Name: BPR#:
Attorney's Email: Phone:

 

 

 

Attorney's Address:

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 01/20 Page lof 2 RDA 11082
Employee Name: Docket No.: Date of Inj.:

 

 

 

 

 

 

Appellee(s) (Opposing Party): [| Employer [- ‘Employee
Appellee’s Address: Phone:

Email:

Attorney’s Name: BPR#:

Attorney’s Email: Phone:

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I, , certify that | have forwarded a
true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this

case on this the day of , 20

 

[Signature of appellant or attorney for appellant]

LB-1099 rev. 01/20 Page 2 of 2 RDA 11082